DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment and remarks of 04/06/2022.

By the amendment, claims 1, 8 and 15 have been amended.
Claims 1-20 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/04/2022, 04/02/2022 and 07/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant states (Remarks page 2 and 11) that the submitted replacement drawings overcome the drawings objections of the Non-Final Rejection of 10/06/2022.  The Examiner notes however that there remains several Figures with continuing issues that must be addressed, as stated in the updated objection to the drawings below.
Applicant argues (Remarks pages 11-12), regarding the 35 USC 102 rejections of claims 1, 8 and 15 by Chakraborty, that the claim requires the user to provide a dataset, selection of the unit displayed, a section of the object displayed and at least one user credential rather than a simple standard user login process as taught by Chakraborty. The Examiner respectfully disagrees.
The login process of Chakraborty is not a standard user login process.  Rather, the login process of Chakraborty begins with receiving a user credential and ends with receiving input of a selection of a sign-in mechanism to ultimately authenticate and sign in the user to provide customized access to the IETM dataset (¶81-84, Fig. 14A, Fig. 4).  The login process includes selection of a dataset, unit and object of display as well as a credential input (¶83).  The argument is not persuasive.

Drawings
The drawings are objected to because they contain drawings which appear blurry and/or have hard to read diagrams or text (See at least Figures 5A-5B, 5D, 9, 12A-12C, 15A-15B, 18B-18D, 21A, 30, 32, 36C-36E, 38, 40A-40B, 43A-43C, 47A-47B, 49B, 51A-B, 51D, 55, 57E-57I, 61A-61C, 63B, 65A-65B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  the sequence that is presented (a), (b), (c), (d), (e), (e).  “(e)” is listed twice though the sequence appears to be (f).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 each recite the limitation "the sign-in mechanism" in line 7, line 10 and line 9 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7, 9-14 and 16-21, which depend either directly or indirectly on claims 1, 8 and 15 respectively, are similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakraborty’760, US 2006/0167760 published 07/27/2006 previously presented.

Regarding claim 1, Chakraborty’760 discloses a method for signing into an interactive electronic technical manual system (IETM) configured to provide electronic and credentialed access to technical documentation for one or more items via an IETM viewer (¶38: application framework for accessing comprehensive parts information, i.e. IETM system, supporting transaction, navigation and retrieving of the parts information, ¶75-84: credentialed log-in access), the method comprising: 
providing a sign-in window for display via the IETM viewer executing on a user computing entity being used by a user (Fig. 4: log-in process includes username/password and selection of customerID, UnitID before logging in, ¶80-81: entering credential information by the user in a first log-in prompt of the sign-in window, ¶82-84: completing log-in process requires selection of customerID, siteID and unitID, ¶86: before the user is considered logged into the system), the sign-in windows comprising a selectable dataset field, a selectable unit field, and a selectable object field (Fig. 14A, ¶83: additional sign-in window allows user to choose customer name, site and unit corresponding to dataset field, selectable unit field and object field); 
prior to receiving input of a selection of a sign-in mechanism to authenticate the user (¶81-84, Fig. 14A, sign-in process ends with input of OK at which point a personalized session is presented to the user based on the log-in information provided):
(a) receiving input of a selection of a dataset corresponding to the technical documentation for one of the one or more items (Fig. 14A, ¶82: user can choose the customer on behalf they want to use the system, ¶83: change customer option), wherein the selection of the dataset is performed by the user via the IETM viewer from a plurality of datasets that are available via the IETM viewer displayed for a selectable dataset field (¶82, ¶83: change customer, choosing customer selectable by user to change customer from one to another one); 
(b) responsive to receiving the input of the selection of a dataset, providing at least one of one or more selectable units to display for the selectable unit field based at least in part on the selection of the dataset (Fig. 14A, ¶83: after selection of customer provide list of sites associated with the customer); 
(c) receiving input of a selection of a unit displayed for the selectable unit field (Fig. 14A, ¶83: selecting desired site), wherein the selection of the unit displayed for the selectable unit field is performed by the user via the IETM viewer (Fig. 14A, ¶83); 
(d) responsive to receiving the input of the selection of the unit displayed in the selectable unit field, providing at least one of one or more selectable objects to display for the selectable object field based at least in part on the selection of the unit and the selection of the dataset (Fig. 14A, ¶83: selecting a machine unit after selecting customer and site, ¶84); 
(e) receiving input of a selection of an object displayed for the selectable object field, wherein the selection of the object displayed for the selectable object field is performed by the user via the IETM viewer (Fig. 14A, ¶83: selecting machine unit); 
(f) responsive to receiving the input of the selection of the object displayed in the selectable object field, causing a sign-in mechanism configured to provide electronic and credentialed access via the IETM viewer to the IETM to be made available on the sign-in window (Fig. 14A: OK/Cancel, ¶81-84: logging in); 
receiving input of a selection of the sign-in mechanism, wherein the selection of the sign- in mechanism is performed by the user via the IETM viewer (Fig. 14A: OK, ¶81-84: logging in); and 
responsive to receiving the input of the selection of the sign-in mechanism, authenticating and signing the user into the IETM based at least in part on a user credential, the dataset, the selection of the unit displayed, and the section of the object displayed (¶83-84: logging in using the input of the customerID, unitID, user type, ¶86: responsive to the user logging into the system, presenting the UI screens for interaction), wherein the IETM (1) provides access to the user to the technical 128AttyDktNo. 056262/551618 LEGAL02/39985571 v20documentation for the selected dataset that is applicable to the selected unit and the selected object (Fig. 14B, ¶87: providing UI to navigate spare parts catalog of selected customer name, customer site and selected machine unit) and (2) tracks and records at least one of activities performed or content accessed by the user while signed into the IETM (Fig. 14C, ¶89: navigation history, including current user selections, are tracked and displayed).  

Regarding claim 2, Chakraborty’760 discloses the method of claim 1 further comprising: 
providing a window comprising a first view pane and a second view pane for display via the IETM viewer (Fig. 14B-G, ¶88: TOC section 1400, ¶87: main content area 1401), wherein (a) the first view pane displays a plurality of content in which each content identified in the plurality of content was accessed by the user during one or more past instances in which the user was signed into the IETM for the selected dataset (Fig. 14C, ¶89: past navigation including previous user selections), and (b) the first view pane and the second view pane are displayed on non-overlapping portions of the window (Fig. 14C); and 
receiving input of a selection of a particular content identified in the plurality of content displayed on the first view pane, wherein the selection of the particular content is performed by the user via the IETM viewer (¶89: clicking/selecting a given component); and 
responsive to receiving the input of the selection of the particular content: 
retrieving the particular content from the technical documentation for one of the one or more items (Fig. 14C, ¶89: selecting given component displays the spare part assembly in the main area), and 
providing the particular content for displaying on the second view pane of the window (Fig. 14C, ¶89).  

Regarding claim 3, Chakraborty’760 discloses the method of claim 1, wherein the unit identifies a relationship of the user with respect to at least one of the technical documentation and the one of the one or more items (¶83: broadly, selecting from a plurality of sites associated with the customer, ¶84: user’s category of responsibilities or ownership).  

Regarding claim 4, Chakraborty’760 discloses the method of claim 1, wherein the object identifies a specific configuration of the one of the one or more items (¶83: unitID specifies a specific machine unit).  

Regarding claim 5, Chakraborty’760 discloses the method of claim 1, wherein the object comprises a generic object (¶83: unitID 800212 machine unit comprises features of generic object ‘gas turbine’, ¶87: selected machine unit presented as generic gas turbine) and the technical documentation comprises all technical documentation applicable to at least one of the unit and the one of the one or more items (¶88: list of components for the machine unit gas turbine). 
 
Regarding claim 6, Chakraborty’760 discloses the method of claim 1, wherein the sign-in window comprises a job field (¶78: user privilege level and user type are part of user information stored with user credentials, ¶80: users table includes credential information and is used in the login process) and the method further comprises providing access to the job field in response to the selection of the object comprising a specific object (¶82: determined user type from the users table determine selection of objects, i.e. job field is accessed in users table for selection of objects).  

Regarding claim 7, Chakraborty’760 discloses the method of claim 6, wherein the sign-in mechanism is provided in response to the selection of the object comprising a specific object and receiving input of a job identifier entered by the user in the job field via the IETM viewer (Fig. 14A, ¶82-84: sign-in mechanism OK/Cancel provided to user “Mr. Jones” completing selection of object and sign-in, which accessed the users table from the input username).

Regarding claims 8-14, claims 8-14 recite limitations similar to claims 1-7, respectively, and are similarly rejected.

Regarding claims 15-21, claims 15-21 recite limitations similar to claims 1-7, respectively, and are similarly rejected.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Delarue et al. (US 9,135,372) – pertains to PLM database selection and processing of objects.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/               Primary Examiner, Art Unit 2179